      Case 2:19-cv-12578-LMA-MBN Document 97 Filed 08/04/20 Page 1 of 6



                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

LESLEY ANN SAKETKOO, MD, MPH *                       CIVIL ACTION
                             *
           Plaintiff,        *
                             *
VERSUS                       *                       NO. 2:19-cv-12578
                             *
TULANE UNIVERSITY SCHOOL OF *
MEDICINE, ADMINISTRATORS OF *
THE TULANE EDUCATIONAL FUND, *                       JUDGE LANCE M. AFRICK
LEE HAMM, MD, AND JOSEPH     *
LASKY, MD,                   *
                             *
           Defendants        *                       MAGISTRATE MICHAEL B. NORTH

            THE ADMINISTRATORS OF THE TULANE EDUCATIONAL FUND
             AND LEE HAMM, M.D.’S MEMORANDUM IN OPPOSITION TO
            PLAINTIFF’S MOTION TO CONTINUE DISCOVERY DEADLINES,
            EXTEND PRE-TRIAL DEADLINES, AND CONTINUE TRIAL DATE

       Defendants, the Administrators of the Tulane Educational Fund and Lee Hamm, M.D.

(collectively “Tulane”), provide this Memorandum in response to Plaintiff Lesley Saketkoo’s

Motion to Continue Discovery Deadlines, Extend Pre-Trial Deadlines, and Continue Trial Date

(R. Doc. 94). Plaintiff’s need for this third request for an extension of the discovery deadline is

entirely of her own making. However, Tulane is willing to discuss extending the discovery and

motion filing cutoffs for a reasonable period.

   A. Plaintiff’s discovery difficulties are a result of her own delays.

       Plaintiff’s Motion seems to imply that delays in this case are due to Tulane, but that is not

the case.

       1.      To date, Tulane has produced 21,473 pages of documents in response to

               Plaintiff’s extensive discovery requests. Plaintiff first served discovery on Tulane

               on March 5, 2020. Given the uncertainty surrounding the Covid-19 pandemic, the

               parties mutually agreed to seek a continuance of the trial date and discovery
3833778-1
       Case 2:19-cv-12578-LMA-MBN Document 97 Filed 08/04/20 Page 2 of 6



                 deadlines, and this Honorable Court entered a revised Scheduling Order on April

                 16, 2020 ordering that discovery be completed by Monday, August 17, 2020.1 (R.

                 Doc. 48). Thus, the parties have known since mid-April that they would have

                 three months after the exchange of discovery responses to issue supplemental

                 requests and depose witnesses. Yet Plaintiff insisted on waiting another month

                 before providing long-overdue responses to Defendant’s discovery requests.

        2.       While Defendants have acted diligently in responding to Plaintiff’s discovery

                 requests, Plaintiff has delayed at seemingly every opportunity. (R. Doc. 63, 64,

                 95). Plaintiff was in possession of Tulane’s document production for six weeks

                 before she filed a motion to compel about it. (R. Doc. 68).2 Plaintiff waited for

                 four weeks after the parties held a multi-day Rule 37 Conference to send Tulane a

                 list of search terms she requested that Tulane utilize to attempt to locate additional

                 responsive documents – at which point Plaintiff had been in possession of

                 Tulane’s document production for seven weeks. Plaintiff’s proposed search terms

                 returned 320,116 hits and required a member of Tulane’s IT department to devote

                 themselves almost entirely to the task of locating documents for this litigation at a

                 time when Tulane is attempting to prepare for the return of students, faculty, and

                 staff to a more technology-dependent campus.

        3.       At Plaintiff’s request, the parties exchanged their supplemental production on July

                 28. Tulane’s supplemental production encompassed 11,103 pages of documents

                 and included documents sought by Plaintiff’s motion to compel and documents

1
  The discovery deadline was extended, at Plaintiff’s request, to August 24th in the Court’s Order dated July 2d. (R.
Doc. 53, 65).
2
  Despite Tulane’s objections, Magistrate Judge North granted Plaintiff’s motion on July 16, requiring broad
discovery from Tulane, including extensive financial data regarding the salaries of every faculty member in the
Department of Medicine. Judge North made no ruling on the appropriateness of Plaintiff’s purported comparators or
the admissibility of these requested documents at trial. (R. Doc. 87).
                                                         2
3833778-1
           Case 2:19-cv-12578-LMA-MBN Document 97 Filed 08/04/20 Page 3 of 6



                    located as a result of Plaintiff’s requested search terms. Tulane informed Plaintiff

                    that the results obtained via searches of Plaintiff’s requested terms is ongoing and

                    that Plaintiff should expect further supplemental productions.

           4.       Plaintiff’s delays, and her fishing expedition discovery requests, place her in this

                    position. Plaintiff opted to wait until July 2 to file a motion to compel, then

                    waited until July 14 to provide Tulane with search terms she requested Tulane

                    utilize for a supplemental search, which are so general that more than 320,000 hits

                    must be searched - leaving a very limited time for Plaintiff to conduct any

                    additional discovery before the new discovery cutoff of August 24.

       B. Plaintiff’s examples of outstanding discovery misrepresent the situation.

           That Tulane has produced 21,473 pages of responsive documents to date evidences the

extensive investigation conducted in order to respond to Plaintiff’s over-broad discovery.

           Tulane’s May 20th Document Production included documents obtained from the

following sources:

          Documents uploaded in response to Preservation Notices sent to twenty-six individuals;

          Documents obtained from various offices in the School of Medicine and University as a
           whole responsive to specific requests such as those relating to Plaintiff’s clinical trials
           and OIE investigations into named Defendants;

          Documents located via searches of the email accounts of:
           o Dr. Lee Hamm; Dr. QiQi Zhou; Dr. Nicholas Verne; Dr. Ross Klingsburg; Dr. Joseph
              Lasky; and Sue Pollack
                  Date range: January 1, 20173 – June 30, 2019
                  Keywords: “Saketkoo” AND specific terms relating to Plaintiff’s clinics,
                     deficits, contracts, and OIE complaint
           o Plaintiff
                  Date range January 1, 2017 – June 30, 2019
                  Keywords: relating to gender, harassment, pay, clinics, deficit, contract, and
                     OIE; and
                  Date range September 1, 2018 – June 30, 2019

3
    Plaintiff joined Dr. Lasky’s Section in 2017; he therefore became her supervisor at that point.
                                                             3
3833778-1
      Case 2:19-cv-12578-LMA-MBN Document 97 Filed 08/04/20 Page 4 of 6



                   Keywords: relating to Plaintiff’s assault claim

       Following the parties’ Rule 37 Conference, Tulane produced responsive documents on

July 28th located via additional searches from the following sources in response to specific

requests from Plaintiff:

            Documents located via searches of the email accounts of:
            o Dr. Lee Hamm, Dr. Joe Lasky, and Dr. Veichi Batuman
                 Date range: March 1, 2019 – present
                 To / From: Nirav Patel
                 Keyword: Saketkoo; and
                 Date Range: March 1, 2019 – present
                 Keywords: “Patel”, “LSU”, “UMC”, “clinic” or “trial;”

           Direct follow-up with Wendy Stark to request any documents relative to whether Ms.
            Stark brought a complaint regarding OIE’s investigation into Plaintiff’s claim (none
            existed);

           Direct follow-up with Chris Glynn to request any documents relative to an incident in
            which research samples were inadvertently destroyed (all were previously produced);

           Direct follow-up with custodian of clinical trial files to obtain documents responsive
            to Plaintiff’s request for INCREASE trial documentation, properly identified for the
            first time in Plaintiff’s Motion to Compel as the RIN-PH-201 trial.

       On July 14th Plaintiff requested that Tulane search the email accounts of 26 Tulane

employees, from January 1, 2015 and to present, using 44 discrete search terms. These searches

returned a total of 320,116 documents. Tulane began the process of reviewing these 320,116

documents, most of which have nothing whatsoever to do with Plaintiff’s claims, and produced

1,578 documents totaling 11,123 pages on July 28th.

       As these searches detailed by Tulane demonstrate, Tulane has continually engaged in a

good-faith effort to locate documents responsive to Plaintiff’s document requests. Plaintiff’s

suggestion that Tulane failed to conduct a search that would have included the email account of

Dr. Lasky or emails in which both “Lasky and Saketkoo” are referenced is simply ludicrous

given the above.

                                                  4
3833778-1
      Case 2:19-cv-12578-LMA-MBN Document 97 Filed 08/04/20 Page 5 of 6



       Plaintiff also suggests that Tulane is improperly withholding documents relating to

complaints made by various women. No such withholding is occurring. While such a topic is

more properly addressed in a Motion to Compel, Tulane nonetheless notes that it has produced

all formal complaints brought against Dr. Lasky. Moreover, as Tulane has repeatedly advised

Plaintiff, Tulane School of Medicine and Tulane Medical Center are two distinct corporate

entities; the Medical Center is owned by HCA. Tulane School of Medicine does not maintain

employee records for the nurses employed by Tulane Medical Center. Tulane has produced what

its extensive searches have revealed about formal and informal complaints. Tulane cannot

produce what it does not have – and Tulane’s failure to produce what it does not have is certainly

not a basis for modifying the Court’s Scheduling Order.

       Finally, it is disingenuous for Plaintiff to suggest that depositions cannot be scheduled

because of Tulane physicians’ scheduling difficulties. Tulane is currently holding dates for the

Dean of the School of Medicine, the Interim Chair of the Department of Medicine, and an

Assistant Professor of Medicine at Plaintiff’s request.      To date, Plaintiff has not indicated

whether she intends to actually notice those depositions. Dr. Lasky held two different dates,

which required him to cancel his clinic, only for Plaintiff to unilaterally cancel one date and fail

to respond to inquiries regarding whether Dr. Lasky’s deposition will proceed on the second

date. Tulane was also prepared to produce the Senior Associate Dean for Faculty Affairs, the

Chief of the Section of Clinical Immunology, Allergy & Rheumatology, the Assistant Dean for

Administration, the Assistant Dean for Finance, the OIE Director and the Director of the

Sponsored Projects Administration to represent Tulane at the 30(b)(6) deposition, which was

canceled at Plaintiff’s request. Tulane has been requesting deposition dates and identities of

deponents since April, and is prepared to move forward in the limited period remaining for

discovery.
                                                 5
3833778-1
      Case 2:19-cv-12578-LMA-MBN Document 97 Filed 08/04/20 Page 6 of 6



   C. Tulane Seeks to be Reasonable in Responding to Plaintiff’s Motion

       Tulane is willing to discuss an extension of the discovery and motion filing cutoffs.

Tulane also believes that Plaintiff should dismiss the individual defendants and narrow the scope

of her claims, given Plaintiff’s unequivocal deposition testimony that requires such a result. The

“good cause standard [for modification of a Scheduling Order] requires the party seeking relief

to show that the deadlines cannot reasonably be met despite the diligence of the party needing

the extension.” Galliano Marine Serv. LLC v. Schumacher, No. 17-9868; 2018 U.S. Dist.

LEXIS 85525, at *2 (E.D. La. May 21, 2018) (Africk, J.) (quoting S&W Enters., LLC v. South

Trust Bank of Ala., NA, 315 F.3d 533, 535 (5th Cir. 2003). As clearly laid out by all Defendants

in this case, Plaintiff has not acted diligently in pursuing discovery. Plaintiff attempts to shift the

blame to Tulane rather than explain her failure to do so – but the issue is her own delays,

retention of new counsel, and failure to prosecute in the early months of this case. However,

Tulane would agree to a reasonable extension for discovery and motion filing.

                                               Respectfully Submitted:


                                               By: /s/ Julie D. Livaudais
                                                   Julie D. Livaudais, T.A. (La. Bar No. 1183)
                                                   Rosalie M. Haug (La. Bar No. 37720)
                                                   Jesse G. Frank (La. Bar No. 38220)
                                                            -of-
                                                   CHAFFE McCALL, L.L.P.
                                                   1100 Poydras Street
                                                   2300 Energy Centre
                                                   New Orleans, LA 70163-2300
                                                   Telephone: (504) 585-7000
                                                   Facsimile: (504) 544-6054
                                                   Email:     livaudais@chaffe.com
                                                              haug@chaffe.com
                                                              frank@chaffe.com

                                               Attorneys for Defendants, The Administrators of
                                               the Tulane Educational Fund and Lee Hamm,
                                               M.D.
                                                  6
3833778-1
